                                                                                                          Case 8:19-bk-12516-TA         Doc 345 Filed 02/05/20 Entered 02/05/20 18:25:05              Desc
                                                                                                                                          Main Document Page 1 of 2



                                                                                                            1 Christopher R. Dryden, Esq. (SBN 234476)
                                                                                                              R. Michael Ghilezan, Esq. (SBN 282340)
                                                                                                            2 Joshua Herndon, Esq. (SBN244106)
                                                                                                              GLOBAL LEGAL LAW FIRM                                         FILED & ENTERED
                                                                                                            3 380 Stevens Avenue, Suite 311
                                                                                                              Solana Beach, California 92075
                                                                                                            4 Tel.: (888) 846-8901                                               FEB 05 2020
                                                                                                              Fax: (888) 846-8902
                                                                                                            5 Email: mghilezan@attorneygl.com                               CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                                            Central District of California
                                                                                                                                                                            BY deramus DEPUTY CLERK
                                                                                                            6 Attorneys for Creditors WILLIAM HARTER,
                                                                                                              MONICA HARTER, and HELP THE ONE, INC.
                                                                                                            7

                                                                                                            8
                                                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                                                            9
                                                                                                                        CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                                                                           10
                                                                                                                In re                                       )   Case No. 8:19-bk-12516-TA
                                                                                                           11                                               )
                                                                                                                ULTIMATE BRANDS, INC.,                      )   Chapter 7
GLOBAL LEGAL LAW FIRM




                                                                                                           12                                               )
                                                                                                                                                            )
                                                        SOLANA BEACH, CALIFORNIA 92075




                                                                                                                                                                ORDER APPROVING STIPULATION
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13                 Debtor.                       )
                                                                                                                                                            )   RE DISMISSAL OF CREDITORS'
                                                                                         (888) 846-8901




                                                                                                           14                                               )   AMENDED MOTION REQUESTING
                                                                                                                                                            )   IMPOSITION OF MONETARY
                                                                                                           15                                               )
                                                                                                                                                            )   SANCTIONS PURSUANT TO FRBP
                                                                                                           16                                               )   9011
                                                                                                                                                            )
                                                                                                           17                                               )
                                                                                                                                                            )   Date: February 11, 2020
                                                                                                           18                                               )   Time: 11:00 a.m.
                                                                                                                                                            )
                                                                                                           19                                               )   Courtroom: 5B
                                                                                                                                                            )   Address: 411 W. Fourth Street
                                                                                                           20                                               )            Santa Ana, CA 92701
                                                                                                                                                            )
                                                                                                           21                                               )
                                                                                                                                                            )
                                                                                                           22

                                                                                                           23
                                                                                                                         This matter having come before the Court on the parties’ Stipulation re
                                                                                                           24
                                                                                                                Dismissal of Creditors' Amended Motion Requesting Imposition of Monetary
                                                                                                           25
                                                                                                                Sanctions Pursuant to FRBP 9011 (the “Stipulation”), and the Court being otherwise
                                                                                                           26
                                                                                                                advised, it is:
                                                                                                           27
                                                                                                                         ORDERED that the Stipulation is approved.
                                                                                                           28
                                                                                                                                                            1
                                                                                                                   ORDER APPROVING STIPULATION RE DISMISSAL OF CREDITORS' AMENDED MOTION REQUESTING
                                                                                                                                IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA        Doc 345 Filed 02/05/20 Entered 02/05/20 18:25:05   Desc
                                                                                                                                         Main Document Page 2 of 2



                                                                                                            1         IT IS FURTHER ORDERED THAT the Motion Requesting Imposition of
                                                                                                            2 Monetary Sanctions Pursuant to FRBP 9011 (ECF No. 296), and the Amended

                                                                                                            3 Motion Requesting Imposition of Monetary Sanctions Pursuant to FRBP 9011 (ECF

                                                                                                            4 No. 318, and together with ECF No. 296, the “Motion”) is dismissed with prejudice.

                                                                                                            5         IT IS FURTHER ORDERED THAT neither creditors William Harter, Monica
                                                                                                            6 Harter, and Help the One, Inc.; nor Mr. Richard A. Marshack in his capacity as

                                                                                                            7 Chapter 7 Trustee of the Bankruptcy Estate of Ultimate Brands Inc.; nor secured

                                                                                                            8 creditor 660 BVD, LLC; shall be deemed a prevailing party for purposes of LBR

                                                                                                            9 7054-1(b).

                                                                                                           10         IT IS FURTHER ORDERED THAT the Stipulation shall not be the basis of a
                                                                                                           11 request to determine a prevailing party pursuant to LBR 7054-1(b)(4).
GLOBAL LEGAL LAW FIRM




                                                                                                           12          IT IS FURTHER ORDERED THAT the February 11, 2020, hearing date with
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 respect to the Motion is taken off-calendar as moot.
                                                                                         (888) 846-8901




                                                                                                           14                                             ###
                                                                                                           15

                                                                                                           16

                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23 Date: February 5, 2020

                                                                                                           24

                                                                                                           25

                                                                                                           26
                                                                                                           27

                                                                                                           28
                                                                                                                                                           2
                                                                                                                 ORDER APPROVING STIPULATION RE DISMISSAL OF CREDITORS' AMENDED MOTION REQUESTING
                                                                                                                              IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
